DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on November 18, 2020 in response to the previous Non-Final Office Action (08/25/2020) is acknowledged and has been entered.
	Claims 1 – 2 and 4 – 14 are currently pending.
	Claim 3 cancelled.

Applicant’s amendment overcomes the following objections/rejections in the last Office Action:
Interpretation under 112(f)
Rejection under 35 USC 112(b) 
Rejection under 35 USC 101

Response to Arguments
Applicant’s arguments, see Remarks, filed November 18, 2020, with respect to amendments have been fully considered and are persuasive.  

Allowable Subject Matter
Claims 1 – 2 and 4 – 14 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13 – 14, the closest prior art fails to disclose, suggest or teach the combination of generate a first parameter related to adjustment of color corresponding to mutually different exposure times of a plurality of first exposure times, wherein the generation of the first parameter is based on of a plurality of images photographed at the mutually different exposure times; and generate a second parameter related to the adjustment of color based on the generated first parameter, wherein the second parameter corresponds to a second exposure time different from the plurality of first exposure times.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698